DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   1)       Claims 1-10, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claim 1 recites the phrase “wherein the cationic starch is added to the wood fiber pulp only after the addition of the anionic polymer and cationic polymer”.   The claim phrase is unclear as to the time duration delay of the cationic starch addition.
Claim 2 recites the phrase “the cationic polymer is added to the wood fiber pulp prior to the addition of the anionic polymer”.  The claim phrase is unclear as to the time duration delay of the anionic polymer addition. 
Claims 8-9: the “reaction time” is unclear since time duration is not defined.  
Claim 10 recites the phrase “wherein the cationic starch is added after the addition of the anionic polymer and the cationic polymer”.   The claim phrase is unclear as to the time duration delay of the cationic starch addition. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claim 4 recites the broad recitation “wood pulp fiber 0.1-40 kg/ton”, and the claim also recites “1.5-4.5” which is the narrower statement of the range/limitation. 
Claim 6 recites the broad recitation “CMC added 1-10 kg/ton”, and the claim also recites “0.5-2” which is the narrower statement of the range/limitation. 
Claim 7 recites the broad recitation “starch added 1-40 kg/ton”, and the claim also recites “5-15” which is the narrower statement of the range/limitation. 
Claim 10 recites the broad recitation “wet tear resistance of at least 9”, and the claim also recites “9.5” which is the narrower statement of the range/limitation. 
Claim 10 recites the broad recitation “cationic polymer”, and the claim also recites “polyamide-epichlorohydrin” which is the narrower statement of the range/limitation. 
Claim 10 recites the broad recitation “anionic polymer”, and the claim also recites “carboxymethyl cellulose” which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     2)       Claims 1-9, are rejected under 35 U.S.C. 103 as being unpatentable over       Ban et al. (US 2013/0139980).
Claim 1: Ban discloses a method for producing pulp for papermaking process of web formation as shown in Figure 2 (Abstract, [0003], [0045], [0048]-[0050]).   The method includes feeding wood fiber pulps into a paper-making process, forming a web mixture including the wood fiber pulp, a cationic polymer, an anionic polymer [0050] and a cationic starch ([0072], claim 11).   It would have been obvious to one skilled in the art at the time the invention was filed that the cationic starch be added to the wood fiber pulp after the addition of the anionic polymer and cationic polymer since the addition of the cationic starch is optional as disclosed in [0056].  Also, a time duration delay is not defined.
Claim 2: the invention is disclosed per claim 1, above.  The cationic polymer is added to the wood fiber pulp prior to the addition of the anionic polymer [0052].  
           Claim 3: the invention is disclosed per claim 1, above.  Copolymers of dimethylamine and epichlorohydrin are disclosed [0058].
           Claims 4, 6-7: the invention is disclosed per claim 1, 3, above.  The amounts of cationic polymer, cationic starch and anionic polymer added are disclosed [0088].  It would have been obvious to one skilled in the art that the amounts be optimized in order to obtain improved pulp dewatering.
           Claim 5: the invention is disclosed per claim 1, above.  The anionic polymers are disclosed ([0075]-[0081]) but do not include CMC.  It would have been obvious to one skilled in the art that the anionic polymer included CMC with likely positive results.
 Claims 8-9: the invention is disclosed per claim 1, above.  It would have been obvious to one skilled in the art that a reaction time exists in between the addition of cationic polymer and the addition of anionic polymer to the web mixture of wood fiber pulp; and a reaction time exists in between the addition of anionic polymer and the addition of cationic starch to the web mixture of wood fiber pulp.  A reaction time duration delay is not defined.
3)       Claim 10 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ban et al.   Ban discloses a fiber product.  The fiber product structurally includes: a fiber web, a  composition that includes a cationic polymer [0050], an anionic polymer [0050], and cationic starch [0072].  The timing of the cationic starch addition is a method limitation and does not structurally differentiate over the prior art.  The fiber product wet tensile strength is not disclosed, however, the fiber product wet tensile strength is a physical property and not a structural element of the product.  Where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or at least obvious. 

Conclusion
4)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748